70 F.3d 1260
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry L. BEACH, Plaintiff-Appellant,v.James GORDON, Jr., Director, Orangeburg County Jail;  ChiefAiken, Correctional Supervisor, Orangeburg County Jail;Chief Johnson, Correctional Supervisor;  Officer Rivers,Correctional Officer;  Officer Stokes, Correctional Officer;J.F. Mintz, Correctional Officer;  Officer Burton,Correctional Officer;  Officer Heckle, Food ServiceSupervisor;  Officer Williams, Correctional Officer,Defendants-Appellees.
No. 95-6632.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  November 28, 1995.

Henry L. Beach, Appellant Pro Se.  Leslie Arlen Cotter, Jr., Anne Macon Flynn, Richardson, Plowden, Grier & Howser, Columbia, SC, for Appellees.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Beach v. Gordon, No. CA-93-1770-3-OBC (D.S.C. Mar. 28, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED